Title: From Alexander Hamilton to Robert Purviance, 18 August 1794
From: Hamilton, Alexander
To: Purviance, Robert



Treasury Department August 18th 1794
Sir,

I have to request that you will furnish me with a Statement of the circumstances relating to the Schooner Martha belonging to Messrs. Munnickhuysen & Sadler of Baltimore which sailed for Hispaniola during the Embargo and conditioned to return in Ballast.
It appears from a Letter of her Owners to me that she brought back some Molasses and Taffia, the latter of which was contained in Casks of less than Ninety Gallons.
I am with consideration   Sir   your most obedient Servant

A Hamilton
Robert Purviance EsquireCollector of Baltimore

